Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8th, 2022 has been entered.
Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Final Office Action mailed April 8th, 2022.
Claim Objections
Claims 12 and 36 objected to because of the following informalities:  
In claim 12 line 11, “…of one of the separate…” should read ““…of one of the at least two separate…”.
In claim 36 line 4, “…second, opposing…” should read “…second opposing…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the engaging structures" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
in art would recognize that doing so would provide a better structural support and stability.
Claims 1-2, 7, 14, 16, 18, 20-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2017/0101182) in view of Mochizuki et al. (US 2015/0122963) and Crowley (US 5,440,997).
Regarding claim 1, Brown et al. ‘182 teaches (figures 1-5) an aircraft comprising:
a fuselage having a longitudinal axis (axis run from the nose of the aircraft of the tail) and a passenger compartment, the passenger compartment having a floor and a ceiling (310), 
rows of seats (304 and 306) fixed to the floor and adjacent an aisle (302), and 
a mobile container/ storage compartment with a delivery system (320, 350) suspended from multiple tracks/rails (rail delivery system has two wheels 542 and 544 implying the presence of two parallel tracks) (330) mounted on the ceiling (310), and including:
multiple separate engaging structures/wheels (542, 544) (Para 0027);
an actuator/braking system enabling transition of the mobile container between a fixed mode and the mobile mode (Para 0025, 0035), 
but it is silent about a mobile container suspended from multiple tracks mounted at separate locations on the ceiling, 
the tracks and the engaging structures including opposingly oriented permanent magnets to achieve magnetic suspension of the mobile container;
and
wherein the actuator defaults to the fixed mode and requires active manual input to remain in the mobile mode.
However, Mochizuki et al. ‘963 teaches (figures 1-3) the moving unit (1) with a pair of guide tracks/rails (2) laid in parallel to each other on the ceiling panel (101) as a fixed portion in the passenger cabin (100) of an aircraft, a plurality of moving blocks (3) assembled to each of the guide tracks, a movable body (41) to which those moving blocks are fixed and the service unit (42) is fixed to the movable body (41) (Para 0026-0027). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown et al. ‘182 to incorporate the teachings of Mochizuki et al. ‘963 to configure a mobile container suspended from multiple tracks mounted at separate locations on the ceiling. One of ordinary skill in art would recognize that doing so would provide a better structural support and stability.
Crowley ‘997 teaches (figures 1-15) a vehicle/container (12) comprising a body section (10) and a vehicle suspension or support section (18), and a support rail (14) comprising a rail suspension or support section (20) wherein permanent magnet (60) is mounted to the vehicle suspension or support section (18) of a vehicle (12) and permanent magnet (66) is mounted to the rail suspension or support section (20) of a support rail (60), and wherein the vehicle (12) remain suspended on the rail (14) without any relative movement between the two and to move the vehicle (12) along the rail (14) low friction drive wheels can be used that could be in contact with portions of the rail (14) (magnets 60 and 66 are opposingly oriented as south poles of each magnet face each other; actuator actuates the movement of low friction drive wheels) (Col. 5 Lines 46-55; Col. 6 Lines 54-58; Col. 7 Lines 1-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brown et al. ‘182 to incorporate the teachings of Crowley ‘997 to configure the tracks and the engaging structures including opposingly oriented permanent magnets to achieve magnetic suspension of the mobile container and wherein the actuator defaults to the fixed mode and requires active manual input to remain in the mobile mode. One of ordinary skill in art would recognize that doing so would enable low friction movement along the rail and revert the cart to a safety mode when stationary.
Regarding claim 2, modified Brown et al. ‘182 teaches (figures 1-5) the aircraft wherein the multiple tracks are parallel to the longitudinal axis of the fuselage (tracks runs parallel with the aisle) (Para 0025 and 0034). 
Regarding claim 7, modified Brown et al. ‘182 teaches (figures 1-5) the aircraft herein the mobile container has a side portion extending over one or more of the seats (Para 0025) (the storage compartment sized wider than the aisle will extend over one or more of the seats as shown by 214 in figure 2).
Regarding claim 14, Brown et al. ‘182 teaches (figures 1-5) a method of delivering service items to rows of seats (304 and 306) adjacent an aisle (302) in a passenger compartment, comprising: 
suspending a mobile container/ storage compartment with a delivery system (320, 350) from multiple tracks/rails and the engaging structures/wheels (542. 544) (rail delivery system has two wheels 542 and 544 implying the presence of two parallel tracks), 
engaging an actuator/braking system to transition the mobile container from a fixed mode in which the mobile container is prevented from moving along the multiple tracks to a mobile mode in which the mobile container is free to move along the multiple tracks (Para 0035), and
moving the mobile container along the multiple tracks to deliver service items to selected rows of seats (Para 0025),
 but it is silent about mounting multiple tracks to separate locations on a ceiling of the passenger compartment,
magnetically suspending a mobile container from the multiple tracks by opposingly oriented permanent magnets of the tracks and the engaging structures,
manually engaging an actuator, and
maintaining manual engagement of the actuator while moving the mobile container along the multiple tracks to deliver service items to selected rows of seats.
However, Mochizuki et al. ‘963 teaches (figures 1-3) the moving unit (1) with a pair of guide tracks/rails (2) laid in parallel to each other on the ceiling panel (101) as a fixed portion in the passenger cabin (100) of an aircraft, a plurality of moving blocks (3) assembled to each of the guide tracks, a movable body (41) to which those moving blocks are fixed and the service unit (42) is fixed to the movable body (41) (Para 0026-0027). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown et al. ‘182 to incorporate the teachings of Mochizuki et al. ‘963 to configure a mobile container suspended from multiple tracks mounted at separate locations on the ceiling. One of ordinary skill in art would recognize that doing so would provide a better structural support and stability.
Crowley ‘997 teaches (figures 1-15) a vehicle/container (12) comprising a body section (10) and a vehicle suspension or support section (18) and a support rail (14) comprising a rail suspension or support section (20) wherein permanent magnet (60) is mounted to the vehicle suspension or support section (18) of a vehicle (12) and permanent magnet (66) is mounted to the rail suspension or support section (20) of a support rail (60), and wherein the vehicle (12) remain suspended on the rail (14) without any relative movement between the two and to move the vehicle (12) along the rail (14)  low friction drive wheels can be used that could be in contact with portions of the rail (14) (magnets 60 and 66 are opposingly oriented as south poles of each magnet face each other; actuator actuates the movement of low friction drive wheels) (Col. 5 Lines 46-55; Col. 6 Lines 54-58; Col. 7 Lines 1-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brown et al. ‘182 to incorporate the teachings of Crowley ‘997 to configure an aircraft with magnetically suspending a mobile container from the multiple tracks by opposingly oriented permanent magnets of the tracks and the engaging structures, manually engaging an actuator, and maintaining manual engagement of the actuator while moving the mobile container along the multiple tracks to deliver service items to selected rows of seats. One of ordinary skill in art would recognize that doing so would enable low friction movement along the rail and revert the cart to a safety mode when stationary.
Regarding claim 16, modified Brown et al. ‘182 teaches (figures 1-5) the method wherein a head space is defined above rows of seats, the moving step includes the step of:
 moving a portion of the container over the head space (the storage compartment sized wider than the aisle will extend over seats as shown by 214 in figure 2 and use the space above rows of seat when moved) (Para 0025).
Regarding claim 18, modified Brown et al. ‘182 teaches (figures 1-5) the method further comprising stopping movement of the mobile container along the tracks by releasing an actuator (Crowley ‘997, Col. 7 Lines 4-10).
Regarding claim 20, modified Brown et al. ‘182 teaches (figures 1-5) the method further comprising: defaulting to maintain the mobile container in the fixed mode (Crowley ‘997, Col. 7 Lines 4-10).
	Regarding claim 21, modified Brown et al. ‘182 teaches (figures 1-5) the aircraft wherein the mobile container includes multiple roller carriages, each roller carriage (520) being configured to be received by a track of the multiple tracks (frame 520 has two wheels 542 and 544 implying the presence of two parallel tracks within a single roller carriage) (Para 0027).
	Regarding claim 22, modified Brown et al. ‘182 teaches (figures 1-5) the aircraft wherein the multiple tracks are spaced apart in a direction perpendicular to the longitudinal axis of the fuselage (tracks are spaced apart laterally i.e., perpendicular to the longitudinal axis and tracks are parallel to the longitudinal axis of the fuselage).
Regarding claim 23, modified Brown et al. ‘182 teaches (figures 1-5) the aircraft wherein each track of the multiple tracks is mounted at a separate location on the ceiling.
Regarding claim 24, modified Brown et al. ‘182 teaches (figures 1-5) the aircraft wherein the mobile container is suspended over the aisle.
Regarding claim 25, modified Brown et al. ‘182 teaches an invention as discussed above in claim 1 but it is silent about a center point between the multiple tracks centered over the aisle. However, as modified Brown et al.’s container is centered over the aisle it would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to include the center point between the multiple tracks centered over the aisle. One of ordinary skill in art would recognize that doing so would evenly distribute container loads on multiple tracks. 
Regarding claim 26, modified Brown et al. ‘182 teaches (figures 1-5) the aircraft wherein the multiple tracks are directly mounted to the ceiling, and are spaced from lighting, vents and luggage compartments of the passenger cabin (guide tracks/rails (2) are laid in parallel to each other on the ceiling panel (101) as a fixed portion in the passenger cabin (100) of an aircraft).
Regarding claim 27, modified Brown et al. ‘182 teaches an invention as discussed above in claim 22 but is silent about the multiple tracks sufficiently spaced apart to prevent swinging of the container in any direction and engage the engaging structures to prevent vertical movement of the container. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the multiple tracks sufficiently spaced apart to incorporate features as claimed. One of ordinary skill in art would recognize that doing so would evenly distribute container loads on multiple tracks and maintain stability of the container.
Regarding claim 28, modified Brown et al. ‘182 teaches (figures 1-5) the method wherein suspending the mobile container from the multiple tracks includes suspending the mobile container over the aisle (containers are suspended over an aisle).
Claims 12 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2017/0101182) in view of Mochizuki et al. (US 2015/0122963) and McPhee (US 3,999,630).
Regarding claims 12, Brown et al. ‘182 teaches (figures 1-5) an aircraft comprising:
a fuselage having a longitudinal axis (axis run from the nose of the aircraft of the tail) and a passenger compartment, the passenger compartment having a floor and a ceiling (310), 
rows of seats (304 and 306) fixed to the floor and adjacent an aisle (302), and 
a mobile container/ storage compartment with a delivery system (320, 350) suspended from at least two tracks tracks/rails (rail delivery system has two wheels 542 and 544 implying the presence of two parallel tracks) (330) mounted on the ceiling (310) over the aisle, wherein:
the mobile container has a side portion extending over one or more of the seats  in the rows of seats and at least two separate engaging structures /wheels (541, 544) (the storage compartment sized wider than the aisle will extend over one or more of the seats as shown by 214 in figure 2), the at least two tracks are parallel (tracks runs parallel with the aisle) (Para 0025),
each of the at least two tracks include a box rail/frame (532, 534) having an opening (526) on a floor-facing side (opening is common to both box rails) to receive a portion of one the at least two separate engaging structure/wheel (542, 544) of the mobile container (each of the two sections (532 and 534) of frame box (520) has a wheel and a track, and both sections are within a box/frame (520) (Para 0027)),
each separate engaging structure includes roller/wheel received by a respective one of the at least one of the two tracks (figure 5)
but it is silent about a mobile container suspended from multiple tracks wherein each track of the multiple tracks is mounted at a separate location on the ceiling, and
each separate engaging structure extends continuously along the entire length of the mobile container along the aisle and includes a plurality of rollers received by a respective one of the at least two tracks.
However, Mochizuki et al. ‘963 teaches (figures 1-3) the moving unit (1) with a pair of guide tracks/rails (2) laid in parallel to each other on the ceiling panel (101) as a fixed portion in the passenger cabin (100) of an aircraft, a plurality of moving blocks (3) assembled to each of the guide tracks, a movable body (41) to which those moving blocks are fixed and the service unit (42) is fixed to the movable body (41) (Para 0026-0027). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brown et al. ‘182 to incorporate the teachings of Mochizuki et al. ‘963 to configure a mobile container suspended from multiple tracks mounted at separate locations on the ceiling. One of ordinary skill in art would recognize that doing so would provide a better structural support and stability.
McPhee ‘630 teaches (figures 3-4) a transport service device for use in aircraft cabins comprising a pair of normally horizontal, connecting (arms 59, 60)/engaging structure which extends entire length of the transport service device along the aisle (clearly seen figures 3 and 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brown et al. ‘182 to incorporate the teachings of McPhee ‘630 to configure each separate engaging structure extends continuously along the entire length of the mobile container along the aisle and includes a plurality of rollers received by a respective one of the at least two tracks (plurality of rollers/wheels would be required to extend continuous along the entire length of the mobile container). One of ordinary skill in art would recognize that doing so would enhance stability.
Regarding claim 35, modified Brown et al. ‘182 teaches (figures 1-5) the aircraft where in the mobile container is trapezoidal in shape with an upper curve (the storage compartment sized wider than the aisle will extend over one or more of the seats as shown by 214 in figure 2 which is trapezoidal in shape with an upper curve) (Para 0025).
Regarding claim 36, modified Brown et al. ‘182 teaches (figures 1-5) the aircraft wherein the side portion of the mobile container is a first side portion extending over one or more of the seats in rows of seats on a first side of the aisle, the mobile container further including a second side portion extending over one or more seats in rows of seats on a second opposing side of the aisle, and a bottom wall extending over the aisle between the first and second side portions (clearly seen in figure 2 by number 214).
Claim 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2017/0101182), Mochizuki et al. (US 2015/0122963) and Crowley (US 5,440,997) as applied to claim 1 above, and further in view of Lehmann et al. (US 2004/0112691).
Regarding claim 33, modified Brown et al. ‘182 teaches (figures 1-5) the aircraft wherein the actuator actuates a brake mechanism/ disengaging low friction drive wheels but it is silent about the brake mechanism including an electromagnet.
However, Lehmann et al. ‘691 teaches electromagnetic rail brakes involving an electromagnet (Para 0002). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brown et al. ‘182 to incorporate the teachings of Lehmann et al. ‘691 to configure the brake mechanism including an electromagnet. One of ordinary skill in art would recognize that doing so would  slow and stop motion using electromagnetic force to apply mechanical resistance or friction. 
Claim 34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2017/0101182), Mochizuki et al. (US 2015/0122963), Crowley (US 5,440,997) and Lehmann et al. (US 2004/0112691) as applied to claim 33 above, and further in view of Josefiak (EP 2549412) and Kim (KR 20180002353).
Regarding claim 34, modified Brown et al. ‘182 teaches (figures 1-5) the aircraft of claim 33 but it is silent about the passenger compartment further includes a storage bay for storage of the mobile container, the storage bay including neodymium plate magnet positioned to lock the mobile container in place in the storage bay.
However, it would have been obvious to one of ordinary skill in the art to have included a storage bay in the passenger compartment for storage of the mobile container to store the mobile container when not in use. 
Josefiak ‘412 teaches permanent magnet located in a recess of an air cargo pallet which serves to receive the foot and to secure the air cargo container on board the aircraft (English Translation Page 2 Para 4).
Kim ‘353 teaches the use of neodymium magnets in aircraft (English Translation Page 4 Para 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brown et al. ‘182 to incorporate the teachings of Lehmann et al. ‘961 and Kim ‘353 to configure he storage bay including neodymium plate magnet positioned to lock the mobile container in place in the storage bay. One of ordinary skill in art would recognize that doing so would secure the container firmly.
Response to Arguments
Applicant’s arguments filed July 1th, 2022, with respect to the rejection(s) of claim(s) 1 and 14, and 12 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Crowley (US 5,440,997) and McPhee (US 3,999,630 for claims 1 and 14, and 12 respectively.
Applicant’s argument regarding claim 35 has been explained in the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        7/27/2022